Citation Nr: 1234459	
Decision Date: 10/03/12    Archive Date: 10/11/12	

DOCKET NO.  10-00 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative disc disease with a herniated disc at the level of the 4th and 5th lumbar vertebrae, claimed as the residual of inservice back injury.  

2.  Entitlement to service connection for claudication of the right and left lower extremities, claimed as bilateral leg pain and weakness.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In a decision of August 2011, the Board denied entitlement to service connection for chronic obstructive pulmonary disease.  At that same time, the Board remanded for additional development the issues of entitlement to service connection for a low back disability, and claudication of the bilateral lower extremities.  The case is now, once more, before the Board for appellate review.  


FINDINGS OF FACT

1.  A chronic low back disability, to include degenerative disc and/or joint disease, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

2.  Claudication of the bilateral lower extremities is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.




CONCLUSIONS OF LAW

1.  A chronic low back disability, including degenerative disc disease, was not incurred in or aggravated by active military service, nor may osteoarthritis (i.e., degenerative joint disease) be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  Claudication of the bilateral lower extremities was not incurred in or aggravated by active military service, nor may such disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in May and June 2008 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  



Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented at a Travel Board hearing before the undersigned Veterans Law Judge in April 2011, as well as service treatment records, and both VA (including Virtual VA) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for a chronic low back disability, as well as for claudication of both of his lower extremities.  In pertinent part, it is contended that, while in service, the Veteran was at one point hospitalized due to an inability to walk, which incident, it is alleged, represented the beginnings of his current claudication.  Further contended is that the Veteran's current low back disability is the result of a number of incidents in service, at least one of which involved an injury sustained while playing sports.  Other incidents reportedly responsible for the Veteran's current low back disability include an episode in which the Veteran and a service colleague were attempting to move a "burn pot," as well as another episode in which one of the Veteran's service colleagues "jumped" on his back.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present disability.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Finally, where a Veteran served for ninety (90) days or more during a period of war, and osteoarthritis (degenerative joint disease) or cardiovascular disease (claudication) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In the present case, service treatment records fail to demonstrate the presence of a chronic low back disability or claudication of the bilateral lower extremities.  In that regard, while in October 1966, during the Veteran's period of active military service, he was heard to complain of "back pains" after playing football, a physical examination conducted at that time was entirely within normal limits.  Radiographic studies were similarly within normal limits, and no pertinent diagnosis was noted.  

While in May 1967, once again, during the Veteran's period of active service, he was seen for a complaint of chest pain radiating into his left leg, there is no indication, at that time, the Veteran was suffering from claudication, or, for that matter, any other chronic disability of the lower extremities.  Moreover, while in December 1967, the Veteran was seen for a complaint of cramps in both legs which had reportedly been present "all night," at that time, the Veteran indicated that he had been experiencing problems with his legs for the past 3 to 3 1/2 years, placing the origin of such complaints at a point in time well prior to the Veteran's entry upon active military service.  On examination it was noted that the pulses were good in both legs.  No impression was recorded.

The Board acknowledges that, in August and December 1968, while in service, the Veteran was seen for complaints of low back pain, in particular, in the small of his back, which had reportedly been present for approximately two years.  However, as of the time of a subsequent service separation examination in August 1969, the Veteran's spine and musculoskeletal system, as well as his lower extremities, were entirely within normal limits, and no pertinent diagnosis was noted.  Significantly, a VA general medical examination conducted in September 1973, four years following the Veteran's discharge from service, was similarly negative for evidence of any low back pathology, or claudication of either lower extremity.  

In point of fact, the earliest clinical indication of the presence of chronic low back pathology is revealed by VA outpatient treatment records dated in 2002, more than 30 years following the Veteran's discharge from service, at which time radiographic studies disclosed evidence of osteoarthritis, as well as degenerative disc disease of the Veteran's lumbar spine.  While it is true that, in January 2002, the Veteran complained of numbness in his left leg, which reportedly increased with walking, when questioned, he denied any symptoms of claudication.  Significantly, the earliest clinical indication of the presence of claudication of one or both lower extremities is revealed by VA outpatient treatment records dated in late 2008/early 2009, many years following the Veteran's discharge from service, at which time there was noted the presence of moderate to severe arterial disease of the left lower extremity, reportedly the result of aorto-iliac obstruction and distal disease.  

The Board observes that, at the time of a VA medical examination in November 2011 (which examination, it should be noted, involved a full review of the Veteran's claims folder), it was noted that the Veteran was diabetic (records show only glucose intolerance), and had been diagnosed with significant neuropathy.  Further noted was that the Veteran suffered from significant left lower extremity arterial disease, for which he had been seen by vascular surgery.  Following examination, the examiner offered his opinion that the Veteran was suffering from lumbar spondylosis, also known as lumbar degenerative arthritis, in particular, at the level of the 4th and 5th lumbar vertebrae, and at the 5th lumbar vertebra and 1st sacral segment.  According to the examiner, given the Veteran's "very vague back injury" which reportedly occurred more than 40 years earlier, and his ability to hold a job requiring heavy lifting since the time of his reported inservice injury, it was "at least as likely as not" that the Veteran's back injury sustained while playing football, which was "low energy' in nature, did not result in his current lumbar spondylosis.  Moreover, the Veteran's lumbar spondylosis with stenosis-type symptoms overlapped with his neuropathy, as well as his left lower extremity arterial claudication.  Accordingly, the Veteran's lumbar spondylosis and stenosis were contributing to his claudication of the lower extremities, characteristic of a "multifactorial" problem.  According to the examiner, the Veteran's injury during service was less likely than not, or unlikely, to have caused his stenosis of the lumbar spine, or to have indirectly caused his claudicatory symptoms of the lower extremities.

The Board finds the aforementioned opinion of a VA physician highly probative, because that opinion was based upon a review of the Veteran's entire claims folder, as well as a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion).  The VA physician reviewed the Veteran's claims folder, discussed the Veteran's medical history, provided a well-reasoned medical opinion, and alluded to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record fails to establish that the Veteran suffers from a chronic low back disability or claudication of the lower extremities which are in any way the result of his period of active military service.  

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed his current low back pathology and claudication of the lower extremities to an event or events in service.  However, not until April 2008, many years following the Veteran's discharge from service, did the Veteran file a claim for service connection for either of those disabilities.  As noted above, there is no evidence that the Veteran's low back disability or claudication of the lower extremities are in any way the result of an incident or incidents of his period of service.  Moreover, the passage of many years between discharge from service and medical documentation of a claimed disability (as in the Veteran's case) is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More importantly, for service connection to be established by continuity of symptomatology, there must be medical evidence which relates the current condition to that symptomatology.  See Savage, supra.  In this case, there is no persuasive evidence suggesting a link between the Veteran's current low back pathology and claudication of the lower extremities and his period of active military service.  

The Board acknowledges the Veteran's statements and testimony regarding the origin of his current low back pathology and claudication of the lower extremities.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate the disabilities at issue to his period of active military service.  The aforementioned statements and history, it should be noted, when weighed against the other objective evidence of record, are neither credible nor of particular probative value.  Significantly, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disabilities at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

It is noted that diabetes has not currently been shown by the clinical record, was denied when seen in 2011, and that glucose intolerance is noted.  It is also noted that the new presumption for service connection for ischemic heart disease does not include manifestations such as peripheral vascular disease.  See 38 C.F.R. § 3.309(e), Note 3.

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's current low back pathology or claudication of the lower extremities, first persuasively documented many years following service discharge, with any incident or incidents of his period of active military service.  Accordingly, the preponderance of the evidence is against the Veteran's claims, and service connection for the disabilities in question must be denied.  


ORDER

Service connection for a low back disorder, to include degenerative disc disease with a herniated disc at the level of the 4th and 5th lumbar vertebrae, is denied.

Service connection for claudication of the right and left lower extremities is denied.


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


